DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Patent 4,919,215).
Lee discloses a work vehicle (12) having a chassis (not labeled) with a prime mover (at 20) connected thereto (Figure 1).  There are ground engaging implements (16, 18) on respective sides of the chassis (Figure 3, for example).  There is a lift arm (52, 54, 58) having a first end portion connected to the chassis (by 30, 32) and positioned between the implements (16) and a distal second end having a width greater than the first width (Figure 2, for example).  The lift arm is movable between raised and lowered positions (Figure 2).  Regarding recitations directed to the movement envelopes, The implements are wheels and, therefore, move.  The areas in which the wheels move is considered to be the envelope.  Clearly, any interference between the wheels and the lift arm would prevent the machine for being operable for performing work.  For this reason, all recitations regarding the range of movements with regard to the envelope are met.
Regarding claims 2-4, 14 and 15, there is a front axle (not labeled, Figure 2), a rear axle (not shown, but inherent to mount the rear wheels) and the distance appears as claimed.
Again, given wheel movement and the nature of the “movement envelopes,” spatial recitations regarding the lift arm movement, vehicle centerline, etc. are met by Lee.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied above.
As discussed, the relative range of movements between the lift arm and envelopes is deemed to be met.  Further, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured Lee as claimed in order to enabling the machine to work for its intended purpose while preventing damage to machine parts.

Allowable Subject Matter
Claims 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references teach lift arm arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671